    Case 1:16-cv-00111-C Document 95 Filed 11/11/19                            Page 1 of 5 PageID 1017



                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                       ABILENE DIVISION

AMBER BIZIKO,                                                 §
                                                              §
                                                              §
                        Plaintiff,                            §
                                                              §    CIVIL ACTION NO: 1:16-cv-111
         vs.                                                  §
                                                              §
STEVEN VAN HORNE,                                             §
MICHELLE N. VAN HORNE,                                        §
A HABITAT FOR LEARNING, and                                   §
LOVING INDIVIDUALS GENERATING                                 §
HEALING TODAY                                                 §
                                                              §
               Defendants.                                    §

                                        JOINT PRETRIAL ORDER

         Plaintiff, Amber Biziko, and Defendants, Steven Van Horne, Michelle Van Horne, A

Habitat for Learning, and Loving Individuals Generating Healing Today, by and through

undersigned counsel, hereby submit their Joint Pretrial Order pursuant to this Court’s Order

Establishing Pretrial Deadlines dated September 30, 2019. [D.E. 92].

         I.       Summary of Claims and Defenses1

         This case arises under the Fair Labor Standards Act, the federal law that provides for the

payment of time-and-a-half of overtime pay for hours worked in excess of 40 hours per week.

Plaintiff, Amber Biziko, maintains that from on or about March 26, 2014 through on or about

March 18, 2016 while employed by the Defendants2 as a caregiver and assistant director that




1
 Plaintiff objects to Defendants’ allegations that part of her compensation was in the form of a gift, as this was not
previously plead by Defendants. Plaintiff will further address this in her Motion in Limine.
2
 This Court has previously ruled that Defendants A Habitat for Learning and Loving Individuals Generating
Healing Today are joint employers.

                                                          1
   Case 1:16-cv-00111-C Document 95 Filed 11/11/19                     Page 2 of 5 PageID 1018



Defendants knowingly paid Plaintiff her flat hourly rate for all hours worked but failed to pay her

the required time and a half overtime pay for hours worked in excess of 40 hours per week.

         Defendants deny Plaintiff’s allegations and maintain that Plaintiff did not work in excess

of 40 hours per week for any of the Defendants. Nevertheless, if Plaintiff can show she worked

in excess of 40 hours per week, she was compensated for said overtime. Additionally, the pay

she was compensated for by Defendant Loving Individuals Generating Healing Today was in the

form of a gift for volunteering with Defendant Loving Individuals Generating Healing Today.

         II.      Statement of Stipulated Facts

         The parties agree that the following are uncontested facts that will require no proof at

trial:

               1. This Court has jurisdiction over the subject matter of this action;

               2. Venue is proper in the Northern District of Texas;

               3. Defendants A Habitat for Learning and Loving Individuals Generating Healing

                  Today are each an enterprise engaged in commerce;

               4. Defendants Steven Van Horne and Michelle Van Horne were managing agents of

                  A Habitat for Learning and said Defendants acted in the interests of Defendant A

                  Habitat for Learning;

               5. Each Defendant acted, either directly or indirectly, in the interest of an employer

                  with respect to Plaintiff;

               6. Defendants A Habitat for Learning and Loving Individuals Generating Healing

                  Today are each engaged in interstate commerce;




                                                    2
Case 1:16-cv-00111-C Document 95 Filed 11/11/19                  Page 3 of 5 PageID 1019



          7. Defendants A Habitat for Learning and Loving Individuals Generating Healing

             Today had an annual gross income of sales made or business done of not less than

             $500,000.00 for the years covering the basis of this lawsuit;

          8. In furtherance of Defendants’ business, Plaintiff handled, sold, or otherwise

             utilized goods and materials and handled equipment that had been moved in or

             produced for such commerce;

          9. Plaintiff was employed from on or about March 26, 2014 through on or about

             March 18, 2016;

          10. Plaintiff was paid a flat hourly rate for hours worked; and

          11. Any allegations in Plaintiff’s Second Amended Complaint, which were admitted

             by Defendants in their Answer.

   III.      Estimated Length of Trial

   The parties estimate that trial will take 3-4 days.

   IV.       Additional Matters

   Both parties request a pretrial conference with the Court.

   V.        Counsel’s Signature

   Counsel conferred with each other on the matters in this Proposed Joint Pretrial Order on

   November 11, 2019, and the stipulations are agreed upon, and the Proposed Joint Pretrial

   Order is submitted to this Court for entry.

   GOLDBERG & LOREN, PA                                By: /s/ Larry Meadows
   By: /s/ James M. Loren, Esq.                        Larry Meadows
   James M. Loren                                      Texas Bar No 24010835
   Attorney-in-charge                                  P.O. Box 1084
   FL Bar No.: 55409                                   Brownwood, Texas 76804
   George Z. Goldberg                                  Tel. (817) 300-6263
   FL Bar No.: 31186                                   Fax. (512) 287-3130
   Rachael Rustmann                                    Attorney for Defendants

                                               3
  Case 1:16-cv-00111-C Document 95 Filed 11/11/19       Page 4 of 5 PageID 1020



      TX Bar No. 24073653
      3102 Maple Ave, Suite 450
      Dallas, Texas 75201
      Main Phone: 800-719-1617
      Facsimile:     (954) 585-4886
      jloren@goldbergloren.com
      rrustmann@goldbergloren.com
      ggoldberg@goldbergdohan.com
      Attorneys for Plaintiff




Signed this ___________________ day of _____________________________________, 2019.



                                      SAM R. CUMMINGS
                                      SENIOR UNITED STATES DISTRICT JUDGE




                                         4
  Case 1:16-cv-00111-C Document 95 Filed 11/11/19                  Page 5 of 5 PageID 1021



                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing was electronically
filed on November 11, 2019 with the Clerk of Court using CM/ECF along with having served all
counsel of record or pro se parties identified on the service list incorporated herein in the manner
specified, either via transmission of Electronic filing generated by CM/ECF or in some other
authorized manner for those counsel or parties not authorized to receive electronically Notice of
Electronic Filing.

                                              Goldberg & Loren, P.A.
                                              3102 Maple Ave, Suite 450
                                              Dallas, Texas 75201
                                              Phone:         (954)585-4878
                                              Facsimile:     (954)585-4886
                                              E-Mail:        JLoren@goldbergloren.com




                                              ________________________
                                              James M. Loren, Esquire


SERVICE LIST

Larry Meadows
Attorney at Law
P.O. Box 1084
Brownwood, Texas 76804
(817) 300-6263
(512) 287-3130 (Fax)
lm@meadowsllp.com




                                                 5
